DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6 and 8-10 have been considered but are moot on grounds of new rejection.
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive. Applicant argues that Hong as modified by Zhang and POUSTHOMIS does not specifically disclose “vinyl groups are located on the surface of the body layer”.  The Examiner respectfully disagrees.  First, the Examiner only sees an interface layer on the surface of the body layer.  Second, it seems as if the Applicant is leaning toward the process of how the interface layer can potentially be made.  Third, the Applicant gives a choice…“wherein the interface layer further comprises a plurality of nanoparticles, the nanoparticle comprises a nanocore having magnetic responsiveness and a shell covering the nanocore; the nanocore having magnetic or wherein vinyl groups are located on the surface of the body layer, and the vinyl groups react with the temperature responsive material to bond the temperature responsive material to the surface of the body layer so as to form the interface layer”.  Hong as modified by Zhang and POUSTHOMIS discloses “wherein the interface layer further comprises a plurality of nanoparticles, the nanoparticle comprises a nanocore having magnetic responsiveness and a shell covering the nanocore; the nanocore having magnetic responsiveness comprises ferroferric oxide particles and/or face-centered ferric oxide particles, and the shell comprises silicon dioxide”.  The Examiner takes the position the rejection is proper.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein vinyl groups are located on the surface of the body layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (CN 107046106 A) in view of Zhang et al. (Zhang) (CN 105218999) in view of POUSTHOMIS et al. (POUSTHOMIS) (US 2018/0348577 A1).
In regards to claim 1, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses a back plate for OLED display substrate comprising: a pixel definition layer (items 210 plus 220), wherein the pixel definition layer comprises a body layer (item 210) and an interface layer (item 220) disposed on the surface of the body layer (item 210), and the interface layer (item 220) comprises a temperature responsive material (poly(N-isopropyl acrylamide)) and exhibits different lyophilic or lyophobic properties with respect to a functional layer of the OLED depending on the temperature of the interface layer (item 220, summary of invention, detailed description), or wherein the vinyl groups (polymethyl vinyl ether) are located on the surface of the body layer (item 210), and the vinyl group reacts with the temperature responsive material (poly(N-isopropyl acrylamide)) to the surface of the body layer (item 210), so as to form the interface layer (item 220).  Examiner notes that reaction between the vinyl group and the temperature responsive material is a “’natural phenomena” when the two are present.  The Applicant has not given a special definition to the term “on”, therefore certain claimed features could be “directly” or “indirectly” on.
Hong does not specifically disclose wherein the interface layer further comprises a plurality of nanoparticles, the nanoparticle comprises a nanocore having magnetic responsiveness and a shell covering the nanocore; the nanocore having magnetic responsiveness comprises feroferric oxide particles and/or face-centered ferric oxide particles.
In regards to claim 1, Zhang (claims 1-8, paragraphs 7-14, Figs. 1, 2 and associated text) discloses “a body formed of a thermoplastic polymer; and -Fe203 nanoparticles, the -Fe203 nanoparticles are dispersed in the bulk, the content of -Fe203 nanoparticles in the body is not higher than 5 mass %, the -Fe203 nanoparticle surface has a modified layer (equivalent to a plurality of nanoparticles dispersed in the organic body, the nanoparticle comprises a nanocore capable of being magnetically permeable and a shell encapsulating the nanocore, wherein the mass percentage of the nanoparticles in the interfacial layer does not exceed 5%, the magnetically  see First Office action) [wherein the interface layer further comprises a plurality of nanoparticles, the nanoparticle comprises a nanocore having magnetic responsiveness and a shell covering the nanocore, wherein the nanoparticles accounts for no more than 5% by mass in the pixel definition layer, and the nanoparticles has a particle size of 10 nm to 30 nm].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hong with the teachings of Zhang for the purpose of carrying out the magnetic heat generation in the organic body.
Hong as modified by Zhang does not specifically disclose the shell comprises silicon dioxide.
In regards to claim 1, POUSTHOMIS (paragraph 556, Fig. 5D and associated text) discloses the shell comprises silicon dioxide.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hong as modified by Zhang with the teachings of POUSTHOMIS for the purpose of acting as a barrier against oxidation and drain away heat (paragraph 556), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could 
In regards to claim 2, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the interface layer (item 220) exhibits lyophobic to the functional layer of the OLED when the temperature of the interface layer (item 220) exceeds a first predetermined temperature; whereas the interface layer (item 220) exhibits lyophilic to the functional layer of the OLED when the temperature of the interface layer (item 220) is equal to or lower than the first predetermined temperature.
In regards to claim 3, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the temperature responsive material includes any one of polystyrene-polyvinyl methyl ether, poly(caprolactone-styrene-acrylonitrile) copolymer, poly(raethyl methacrylate -styrene-acrylonitrile) copolymer, poly(N-isopropyl acrylamide) and the combinations thereof.
In regards to claim 4, Hong does not specifically disclose wherein the nanoparticles accounts for no more than 5% by mass in the pixel definition layer, and the nanoparticles has a particle size of 10 nm to 30 nm.
Zhang (claims 1-8, paragraphs 7-14, Figs. 1, 2 and associated text) discloses “a body formed of a thermoplastic polymer; and -Fe203 nanoparticles, the -Fe203 nanoparticles are dispersed in the bulk, the content of -Fe203 nanoparticles in the body is not higher than 5 mass %, the -Fe203 nanoparticle surface has a modified layer (equivalent to a plurality of nanoparticles see First Office action) [wherein the interface layer further comprises a plurality of nanoparticles, the nanoparticle comprises a nanocore having magnetic responsiveness and a shell covering the nanocore, wherein the nanoparticles accounts for no more than 5% by mass in the pixel definition layer, and the nanoparticles has a particle size of 10 nm to 30 nm].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hong with the teachings of Zhang for the purpose of carrying out the magnetic heat generation in the organic body.
In regards to claim 6, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the temperature responsive material is attached to the body layer (item 210) by coupling reaction, so as to form the interface layer (item 220).  The Examiner notes that “wherein the temperature responsive material is attached to the body layer by coupling reaction, so as to form the interface layer” are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).

In regards to claim 8, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the interface layer (item 220) exhibits lyophobic to the functional layer of the OLED when the temperature of the interface layer (item 220) is lower than a second predetermined temperature; the interface layer (item 220) exhibits lyophilic to the functional layer of the OLED when the temperature of the interface layer (item 220) is higher than the second predetermined temperature; and the interface layer (item 220) comprises a temperature responsive material (poly(N-isopropyl acrylamide and polymethyl vinyl ether).  Examiner recognizes poly(N-isopropyl acrylamide) to be a functional equivalent to  polystyrene-polyisoprene, poly(ethylene oxide)~poly(propylene oxide) and  polyisobutylene-polydimethylsiioxane, as supported by Applicant’s own claim 3.
Hong as modified by Zhang and POUSTHOMIS does not specifically disclose a temperature sensitive material is selected from any one of polystyrene-polyisoprene, poly(ethylene oxide)~poly(propylene oxide), polyisobutylene-polydimethylsiioxane and the combinations thereof.
	It would have been obvious to modify the invention to include a temperature sensitive material selected from any one of polystyrene-polyisoprene, poly(ethylene oxide)-poly(propylene oxide), polyisobutylene-polydimethylsiioxane and the combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 9, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses an OLED display substrate comprising the back plate according to claim 1, and a plurality of functional layers including a plurality of common layers and a light emitting layer located between two common layers.
In regards to claim 10, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses display device comprising the OLED display substrate according to claim 9.
Claims 1-4, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (CN 107046106 A) in view of Zhang et al. (Zhang) (CN 105218999).
In regards to claim 1, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses a back plate for OLED display substrate comprising: a pixel definition layer (items 210 plus 220), wherein the pixel definition layer comprises a body layer (item 210) and an interface layer (item 220) disposed on the surface of the body layer (item 210), and the interface layer (item 220) comprises a temperature responsive material (poly(N-isopropyl acrylamide)) and exhibits different lyophilic or lyophobic properties with respect to a functional layer of the OLED depending on the temperature of the interface layer (item 220, summary of invention, detailed description), or wherein the vinyl groups (polymethyl vinyl ether) are located on the surface of the body layer (item 210), and the vinyl group reacts with the temperature responsive material (poly(N-isopropyl acrylamide)) to the surface of the body layer (item 210), so as to form the interface layer (item 220).  Examiner notes that reaction between the vinyl group and the temperature responsive material is a “’natural phenomena” when the two are present.  The 
Hong does not specifically disclose wherein the interface layer further comprises a plurality of nanoparticles, the nanoparticle comprises a nanocore having magnetic responsiveness and a shell covering the nanocore; the nanocore having magnetic responsiveness comprises feroferric oxide particles and/or face-centered ferric oxide particles.
In regards to claim 1, Zhang (claims 1-8, paragraphs 7-14, Figs. 1, 2 and associated text) discloses “a body formed of a thermoplastic polymer; and -Fe203 nanoparticles, the -Fe203 nanoparticles are dispersed in the bulk, the content of -Fe203 nanoparticles in the body is not higher than 5 mass %, the -Fe203 nanoparticle surface has a modified layer (equivalent to a plurality of nanoparticles dispersed in the organic body, the nanoparticle comprises a nanocore capable of being magnetically permeable and a shell encapsulating the nanocore, wherein the mass percentage of the nanoparticles in the interfacial layer does not exceed 5%, the magnetically  permeable nano-core comprises ferric oxide particles and/or ferric oxide particles having a face-core structure)” (see First Office action) [wherein the interface layer further comprises a plurality of nanoparticles, the nanoparticle comprises a nanocore having magnetic responsiveness and a shell covering the nanocore, wherein the nanoparticles accounts for no more than 5% by mass in the pixel definition layer, and the nanoparticles has a particle size of 10 nm to 30 nm].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hong with the teachings of Zhang for the purpose of carrying out the magnetic heat generation in the organic body.  

	It would have been obvious to modify the invention to include a shell comprised of silicon dioxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 2, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the interface layer (item 220) exhibits lyophobic to the functional layer of the OLED when the temperature of the interface layer (item 220) exceeds a first predetermined temperature; whereas the interface layer (item 220) exhibits lyophilic to the functional layer of the OLED when the temperature of the interface layer (item 220) is equal to or lower than the first predetermined temperature.
In regards to claim 3, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the temperature responsive material includes any one of polystyrene-polyvinyl methyl ether, poly(caprolactone-styrene-acrylonitrile) copolymer, poly(raethyl methacrylate -styrene-acrylonitrile) copolymer, poly(N-isopropyl acrylamide) and the combinations thereof.
In regards to claim 4, Hong does not specifically disclose wherein the nanoparticles accounts for no more than 5% by mass in the pixel definition layer, and the nanoparticles has a particle size of 10 nm to 30 nm.
Zhang (claims 1-8, paragraphs 7-14, Figs. 1, 2 and associated text) discloses “a body formed of a thermoplastic polymer; and -Fe203 nanoparticles, the -Fe203 nanoparticles are -Fe203 nanoparticles in the body is not higher than 5 mass %, the -Fe203 nanoparticle surface has a modified layer (equivalent to a plurality of nanoparticles dispersed in the organic body, the nanoparticle comprises a nanocore capable of being magnetically permeable and a shell encapsulating the nanocore, wherein the mass percentage of the nanoparticles in the interfacial layer does not exceed 5%, the magnetically  permeable nano-core comprises ferric oxide particles and/or ferric oxide particles having a face-core structure)” (see First Office action) [wherein the interface layer further comprises a plurality of nanoparticles, the nanoparticle comprises a nanocore having magnetic responsiveness and a shell covering the nanocore, wherein the nanoparticles accounts for no more than 5% by mass in the pixel definition layer, and the nanoparticles has a particle size of 10 nm to 30 nm].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hong with the teachings of Zhang for the purpose of carrying out the magnetic heat generation in the organic body.
In regards to claim 6, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the temperature responsive material is attached to the body layer (item 210) by coupling reaction, so as to form the interface layer (item 220).  The Examiner notes that “wherein the temperature responsive material is attached to the body layer by coupling reaction, so as to form the interface layer” are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the 
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
In regards to claim 8, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the interface layer (item 220) exhibits lyophobic to the functional layer of the OLED when the temperature of the interface layer (item 220) is lower than a second predetermined temperature; the interface layer (item 220) exhibits lyophilic to the functional layer of the OLED when the temperature of the interface layer (item 220) is higher than the second predetermined temperature; and the interface layer (item 220) comprises a temperature responsive material (poly(N-isopropyl acrylamide and polymethyl vinyl ether).  Examiner recognizes poly(N-isopropyl acrylamide) to be a functional equivalent to  polystyrene-polyisoprene, poly(ethylene oxide)~poly(propylene oxide) and  polyisobutylene-polydimethylsiioxane, as supported by Applicant’s own claim 3.
Hong as modified by Zhang and POUSTHOMIS does not specifically disclose a temperature sensitive material is selected from any one of polystyrene-polyisoprene, poly(ethylene oxide)~poly(propylene oxide), polyisobutylene-polydimethylsiioxane and the combinations thereof.
	It would have been obvious to modify the invention to include a temperature sensitive material selected from any one of polystyrene-polyisoprene, poly(ethylene oxide)-poly(propylene oxide), polyisobutylene-polydimethylsiioxane and the combinations thereof, 
In regards to claim 9, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses an OLED display substrate comprising the back plate according to claim 1, and a plurality of functional layers including a plurality of common layers and a light emitting layer located between two common layers.
In regards to claim 10, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses display device comprising the OLED display substrate according to claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin (US 2015/0378182 A1) and DAI (US 2015/0303242 A1) both discloses shells comprised of silicone dioxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 11, 2021